DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: target modification amount storage unit, correction amount determination unit, tooth surface shape calculation unit, shape error calculation unit, correlation calculation unit, machining point distance calculation unit, machining point position calculation unit, and machining control unit in claims 1, 2, 3, 8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The target modification amount storage unit, correction amount determination unit, tooth surface shape calculation unit, shape error calculation unit, correlation calculation unit, machining point distance calculation unit, machining point position calculation unit, and machining control unit are claimed in claims 1-3 and 8 as having a specific functionality, without any accompanying structure.  These “units” are being interpreted under 35 U.S.C. 112(f) as a programmable logic controller (PLC), a computerized numerical control (CNC) device, a personal computer, or a server in accordance with ¶0040 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the center axis line of the machining tool and the center axis line of the workpiece”, then later recites “a center axis line of the axis”.  It is unclear which “center axis line” the “a center axis line” recitation is referring to in this instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WUERFEL (US 20160214197 A1).
As to claim 1, WUERFEL teaches a gear machining support device that supports machining when a tooth of a gear is machined on a workpiece by relatively moving the workpiece and a machining tool while synchronizing a rotation of the workpiece around a center axis line of the workpiece and a rotation of the machining tool around a center axis line of the machining tool, the gear machining support device (¶0055 teaches the invention pertains to a gear manufacturing machine.  ¶0056 teaches the calculation functions of the machine can change the machine kinematics during the machining process to perform a desired modification.  ¶0137-0143 show that the workpiece and tool rotation are considered in the machine kinematics, as well as the axial spacing (interpreted as relative movement) of the two.) comprising: a target modification amount storage unit configured to store target modification amounts of at least two of modification elements of a tooth surface shape of the tooth of the gear, the modification elements comprising crowning, bias, a helix angle, a pressure angle, and a tooth profile roundness (¶0065 teaches a computer system that performs the computations.  ¶0057 teaches the crowning function is one of the modification elements.  Applicant’s specification (¶0004) teaches that crowning and bias are in a proportional relation, such that since WUERFEL teaches a modification to the crowning, a bias modification is taught as well.) ; and a correction amount determination unit (¶0063 and 0065 teach that the machine has a calculation unit that calculates the modification required to produce the desired modification to the gear including the diagonal ratio required for machining the workpiece.)

As to claim 4, WUERFEL teaches the gear machining support device according to claim 1, wherein the machining control elements comprise a distance between centers of the center axis line of the machining tool and the center axis line of the workpiece, an intersection angle formed between the center axis line of the machining tool and the center axis line of the workpiece, an offset angle obtained when a machining point of the machining tool and the workpiece is deviated in a circumferential direction of the workpiece, and a rotation angle of the workpiece with respect to a rotation angle of the machining tool, and wherein the correction amount determination unit determines correction amounts of at least two of the machining control elements. (¶0135-0142 teach that the kinematic chain that controls the relative position between the tool and the workpiece is made up of various machining control elements including: axial spacing (¶0141), axial cross angle (¶0142), and rotation angle of the workpiece and tool (¶0137-0138). ¶0067 teaches that the changes to the machine kinematics can be determined by the gear manufacturing machine.)

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  LANDVOGT (US 20200332877 A1).
As to claim 1, LANDVOGT teaches a gear machining support device that supports machining when a tooth of a gear is machined on a workpiece by relatively moving the workpiece and a machining tool while synchronizing a rotation of the workpiece around a center axis line of the workpiece and a rotation of the machining tool around a center axis line of the machining tool (¶0063 teaches a computer (10) and a machine (20) with a controller (50) that work to machine a gear.  Figure 4 and ¶0064 teach that the machine (20) has a grinding wheel (1) which can rotate about its center axis and a workpiece (100) that can rotate about its center axis. ¶0061-0062 teach that both the grinding tool (1) and the workpiece (100) are rotated during the machining.), the gear machining support device comprising: a target modification amount storage unit configured to store target modification amounts of at least two of modification elements of a tooth surface shape of the tooth of the gear, the modification elements comprising crowning, bias, a helix angle, a pressure angle, and a tooth profile roundness (¶0010 teaches a computer is used with the process. ¶0018-0020 teach that the target topography is used to determine the machining process.  ¶0084 teaches some of the parameters than can be modified to achieve varied topographies are pressure angle, crowning, and figures 5A-5B teach a helix angle (interpreted as angle along the length of the tooth face) is modified.); and a correction amount determination unit configured to determine a correction amount of a machining control element during a machining operation such that the at least two of modification (¶0010 teaches a computer is used with the process. ¶0112 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)

As to claim 5, LANDVOGT teaches the gear machining support device according to claim 1, wherein the correction amount determination unit determines the correction amount of the machining control element based on a modification amount of the crowning.  (¶0084 teaches the crowning is modified as one of the varied parameters.  ¶0122 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)

As to claim 6, LANDVOGT teaches the gear machining support device according to claim 5, wherein the correction amount determination unit determines the correction amount of the machining control element based on a modification amount of the bias. (¶0084 teaches the crowning is modified as one of the varied parameters.  Applicant’s specification (¶0004) teaches that crowning and bias are in a proportional relation, such that since LANDVOGT teaches a modification to the crowning, a bias modification is taught as well.  ¶0122 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)

As to claim 7, LANDVOGT teaches the gear machining support device according to claim 6, wherein the correction amount determination unit determines the correction amount of the machining control element based on the helix angle. (¶0084 teaches the spiral angle is modified as one of the varied parameters. Figures 5A/5B teach that the angle along the tooth flank face is modified in the process. ¶0122 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)

As to claim 10, LANDVOGT teaches a gear machining device comprising: the gear machining support device according to claim 1 (See rejection of Claim 1.); and a machining control unit configured to control machining of the tooth of the gear based on the correction amount of the machining control element determined by the correction amount determination unit. (¶0063 teaches that the computer (interpreted as the gear machining support device) and controller (50)(interpreted as the control unit) work together to operate the machine (20).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LANDVOGT, as applied in claim 1, further in view of ZHANG (US 20180126472 A1).
As to claim 2, LANDVOGT teaches the gear machining support device according to claim 1, comprising a computer system that determines machine kinematics based on target tooth topography. (¶0063 teaches that the computer (10) works with the gear cutting machine (20). ¶0122 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)
LANDVOGT does not explicitly disclose a tooth surface shape calculation unit configured to calculate a tooth surface shape of the gear using the correction amount of the machining control element determined by the correction amount determination unit; and a shape error calculation unit configured to calculate an error by comparing the tooth surface shape calculated by the tooth surface shape calculation unit with the target modification amounts stored in the target modification amount storage unit, wherein the correction amount determination unit changes and determines the correction amount of the machining control element in a case in which the error calculated by the shape error calculation unit is out of a tolerance value. LANDVOGT (¶0112)
However, ZHANG teaches a tooth surface shape calculation unit configured to calculate a tooth surface shape of the gear using the correction amount of the machining control element determined by the correction amount determination unit (¶0136 teaches that the tooth shape of the left tapered tooth flank (121) is determined after machining using the tool (42F).  ¶0134 teaches the tool trajectory is simulated from a computed trajectory.  This is interpreted as using the computed tool parameters from LANDVOGT to simulate the shape of the tooth.); and a shape error calculation unit configured to calculate an error by comparing the tooth surface shape calculated by the tooth surface shape calculation unit with the target modification amounts stored in the target modification amount storage unit (¶0136 teaches the obtaining of a shape error between the design (target) shape and the resulting shape after machining.), wherein the correction amount determination unit changes and determines the correction amount of the machining control element in a case in which the error calculated by the shape error calculation unit is out of a tolerance value. (¶0138 teaches that an allowable shape error (tolerance) can be defined such that when the shape error is equal to or smaller than the allowable, the system selects the machining control element (ZHANG teaches intersection angle, axial position, and position about the axis) that produced that outcome.
One of ordinary skill would have been motivated to apply the known tool simulation technique of ZHANG to the gear cutting method of LANDVOGT in order to (ZHANG ¶0137)  This theoretical/simulated process will reduce error rate in completed gears and result in a waste/cost reduction.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known tool simulation technique of ZHANG to the gear cutting method of LANDVOGT because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, LANDVOGT teaches the gear machining support device according to claim 1, comprising a computer system that determines machine kinematics based on target tooth topography. (¶0063 teaches that the computer (10) works with the gear cutting machine (20). ¶0122 teaches the modification of the machine kinematics and tool data based on the target topography of the tooth flanks.)
LANDVOGT does not explicitly disclose a correlation calculation unit configured to calculate a correlation between the modification elements and the machining control element based on a tooth surface shape of the gear obtained in response to change of the machining control element, wherein the correction amount determination unit determines the correction amount of the machining control element based on the correlation calculated by the correlation calculation unit.
However, ZHANG (¶0134 teaches the use of a computing part (103) and a control apparatus (100), similar to LANDVOGT.) teaches a correlation calculation unit (This claim is interpreted based on ¶0082 of PGPUB US20210008653A1 where applicant states that the correlation calculation unit is able to calculate a correlation (where the axes are changed) based on the error between the tooth surface shape in the gear machining simulation and the reference tooth surface shape.  Based on this, ZHANG ¶0134-0138 teaches running a gear machining simulation and comparing an obtained shape and the design shape to generate a shape error.  ¶0137-0138 teaches that it is the axial position of the tool or intersection angle that is compared over the simulations to find determine the correction amount of the particular machine parameter.)
One of ordinary skill would have been motivated to apply the known tool simulation technique of ZHANG to the gear cutting method of LANDVOGT in order to find the axial position of the tool that generates the minimum shape error in the final gear product. (ZHANG ¶0137)  This theoretical/simulated process will reduce error rate in completed gears and result in a waste/cost reduction.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known tool simulation technique of ZHANG to the gear cutting method of LANDVOGT because it has been held to be prima .

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best found art does not teach or obviate the limitations of dependent claims 8-9.
While the prior art has examples of determining the point of contact on a workpiece using computations (See WUERFEL (US20160214197A1), WUERFEL (US20180161896A1), and KATAYAMA (JP 2016083746 A)) and controlling the intersection angle of the tool and the workpiece during grinding (See VOGEL WO2013076030A1 and SAITO (US20170235283A1)) none of the references taught or obviated a computing system capable of performing the functions of the machining point distance calculation unit or the machining point position calculation unit as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
THOMPSON (US 20100242283 A1)
Figure 3 teaches a determination of target gear characteristics, setting up tooling based on desired stock removal, and further tooling adjustments if the desired and actual do not align.
SUN (US 4631870)
Figure 8 shows a microcomputer that can have stored values for gear parameters.  Col. 6, Lines 20-40 teach that the values can be helical and pressure angle.
Figure 8 shows a microcomputer outputs an NC program based on the desired values, which would be machining control elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726